


110 HR 2579 IH: To amend title 38, United States Code, to authorize the

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2579
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  use of funds in the Department of Veterans Affairs readjustment benefits
		  accounts and funds appropriated for such purpose to provide funding for State
		  approving agencies.
	
	
		1.Use of funds in Department of
			 Veterans Affairs readjustment benefits account and appropriated funds for State
			 approving agenciesSection
			 3674(a) of title 38, United States Code, is amended—
			(1)in
			 paragraph (2)(A), by striking out of amounts available for the payment
			 of readjustment benefits and inserting after out of amounts in
			 the Department of Veterans Affairs readjustment benefits account and amounts
			 appropriated to the Secretary; and
			(2)in paragraph (4), by striking the first
			 sentence and inserting the following: For each fiscal year, the
			 Secretary shall determine the total amount available under this section, except
			 that the amount available from the Department of Veterans Affairs readjustment
			 benefits account shall be $13,000,000..
			
